 1

 2

 3

 4

 5

 6

 7
                                 UNITED STATES DISTRICT COURT
 8
                                WESTERN DISTRICT OF WASHINGTON
                                          AT TACOMA
 9

10         MARCO SANTIAGO,
                                                               CASE NO. 3:18-cv-05825-RBL-JRC
11                                 Plaintiff,
                                                               ORDER DENYING MOTION TO
12                 v.                                          DISMISS AS MOOT
13         WASHINGTON DOC, et al.,

14                                 Defendants.

15

16          Plaintiff Marco Santiago, a.k.a. Ashley Moon Raelynn, proceeding pro se and in forma

17   pauperis, filed this civil rights complaint under 42 U.S.C. § 1983. Currently pending before the

18   Court is defendant Washington State Department of Corrections’ (“DOC”) motion to dismiss.

19   Dkt. 17.

20          Defendant DOC filed a motion to dismiss, arguing that as a state agency, DOC is not a

21   “person” under § 1983 and that it enjoys Eleventh Amendment immunity from suit, therefore

22   insulating it from liability as to plaintiff’s § 1983 action. Dkt. 17. Subsequently, plaintiff

23   requested leave to file an amended complaint, which the Court granted, and plaintiff filed an

24

     ORDER DENYING MOTION TO DISMISS AS MOOT
     -1
 1   amended complaint omitting any reference to defendant DOC. Dkts. 19, 20. Defendant DOC

 2   then filed a reply for its motion to dismiss, noting that plaintiff had omitted all references to the

 3   DOC and stating that, therefore, defendant DOC’s motion to dismiss was moot. Dkt. 22. The

 4   Court agrees.

 5          Therefore, it is ORDERED:

 6          Defendant DOC’s motion to dismiss (Dkt. 17) is denied as moot.

 7          Dated this 27th day of February, 2019.

 8

 9

10                                                          A
                                                            J. Richard Creatura
11
                                                            United States Magistrate Judge
12

13

14

15

16

17

18

19

20

21

22

23

24

     ORDER DENYING MOTION TO DISMISS AS MOOT
     -2
